DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of winding taps of claim 1 and the webpage of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 13, and 20 recited “a cathodic protection rectifier having a plurality of winding taps for varying a rectified output…” however it is not clear how the plurality of winding taps are connected to the cathodic protection rectifier. For purposes 
Regarding claims 2-12 and 14-20: claims 2-12 and 14 to 20 are rejected due to dependence on rejected claims 1 and 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 10,091,844 in view of Marson et al. US 5,077,486.

Regarding claim 1, Hu discloses a controller (126)(Fig. 1) for a cathodic protection rectifier (132), the controller coupled between an alternating current (AC) electric power source (AC input) and an AC electric power input to the cathodic protection rectifier (132), the controller comprising: a triode (101) for alternating current 
Hu fails to disclose the cathodic protection rectifier having a plurality of winding taps for varying a rectified output thereof; a microcomputer configured to generate a trigger signal for controlling a phase angle of AC electrical power supplied to the cathodic protection rectifier at the AC electric power input.
In the same field of endeavor, Marson teaches the cathodic protection rectifier (32)(Fig. 3) having a plurality of winding taps (col. 1, lines 25-30) for varying a rectified output (output of 32) thereof; a microcomputer (38) configured to generate a trigger signal (signal from 38)) for controlling a phase angle of AC electrical power supplied to the cathodic protection rectifier (32) at the AC electric power input (AC Entry).


Regarding claim 2, Hu discloses a transformer (125)(Fig. 1) electrically coupled to the AC electric power input (AC input), the transformer configured to provide a reference signal (702) for zero-crossing detection (701).

Regarding claim 3, Hu discloses an AC to DC power supply (132)(Fig. 1) electrically connected to the transformer (125), the AC to DC power supply (132) configured to transform the received AC electrical power (AC input) into direct current electrical power (Vin).

Regarding claim 4, Hu discloses a zero-crossing detector (701)(Fig. 7) electrically coupled to the transformer (125), the zero-crossing detector (701) configured to detect when a waveform (see Fig. 4A) of the received AC electrical power  crosses zero on a voltage axis based on a zero- crossing reference signal (Vs).

Regarding claim 5, Hu fails to disclose the microcomputer is configured to generate the trigger signal to control the switching into and out of conduction by the TRIAC as a function of the zero-crossing reference signal.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the microcomputer is configured to generate the trigger signal to control the switching into and out of conduction by the TRIAC as a function of the zero-crossing reference signal in Hu, as taught by Marson, in order to improve phase control of the power converter.

Regarding claim 6, Hu fails to disclose the microcomputer is communicatively coupled to the zero-crossing detector, wherein the microcomputer receives a pulse from the zero-crossing detector upon detecting when the waveform of the received AC electrical power crosses zero on the voltage axis, and wherein reception of the pulse begins a timing delay before generating the trigger signal to switch the TRIAC into conduction.
In the same field of endeavor, Marson teaches the microcomputer (38)(Fig. 3) is communicatively coupled to the zero-crossing detector (see col. 6, lines 45-50), wherein the microcomputer receives a pulse from the zero-crossing detector upon detecting when the waveform of the received AC electrical power (AC Entry) crosses zero on the voltage axis, and wherein reception of the pulse begins a timing delay (see Fig. 2C, phase delay) before generating the trigger signal (signal from 38) to switch the TRIAC into conduction (Q8)(Fig. 4B).


Regarding claim 7, Hu fails to disclose the microcomputer includes a memory and is configured to log values of at least one of a shunt output of the cathodic protection rectifier and a voltage output of the cathodic protection rectifier in the memory.
In the same field of endeavor, Marson teaches the microcomputer includes a memory (38)(Fig. 3) and is configured to log values of at least one of a shunt output (34) of the cathodic protection rectifier (32) and a voltage output of the cathodic protection rectifier in the memory (38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the microcomputer includes a memory and is configured to log values of at least one of a shunt output of the cathodic protection rectifier and a voltage output of the cathodic protection rectifier in the memory in Hu, as taught by Marson, in order to improve phase control of the power converter.


Regarding claim 8, Hu fails to disclose a first isolated amplifier; a second isolated amplifier; a first low-pass filter; and a second low-pass filter, 3 of 12 CORE/3513074.0203/168110116.1CRPO 6561.US wherein an input of the first isolated amplifier is configured to electrically connect to a shunt output of the rectifier, wherein an output of the first isolated amplifier is electrically coupled to an input of the first low-pass filter, wherein an output of the first low-pass filter is electrically coupled to the microcomputer for logging the values of the shunt output of the cathodic protection rectifier, wherein an input of the second isolated amplifier is configured to electrically connect to the voltage output of the cathodic protection rectifier, wherein an output of the second isolated amplifier is electrically coupled to an input of the second low-pass filter, and wherein an output of the second low-pass filter is electrically coupled to a microcomputer for logging the values of the voltage output of the cathodic protection rectifier.
In the same field of endeavor, Marson teaches a first isolated amplifier (46)(Fig. 3); a second isolated amplifier (42); a first low-pass filter (48); and a second low-pass filter (R16, C16), 3 of 12 CORE/3513074.0203/168110116.1CRPO 6561.US wherein an input of the first isolated amplifier (46) is configured to electrically connect to a shunt output of the rectifier (32), wherein an output of the first isolated amplifier (46) is electrically coupled to an input of the first low-pass filter (48), wherein an output of the first low-pass filter is electrically coupled to the microcomputer (38) for logging the values of the shunt output of the cathodic protection rectifier (32), wherein an input of the second isolated amplifier (42) is configured to electrically connect to the voltage output of the cathodic protection rectifier (32), wherein an output of the second isolated amplifier (42) is electrically coupled to an input of the second low-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a first isolated amplifier; a second isolated amplifier; a first low-pass filter; and a second low-pass filter, 3 of 12 CORE/3513074.0203/168110116.1CRPO 6561.US wherein an input of the first isolated amplifier is configured to electrically connect to a shunt output of the rectifier, wherein an output of the first isolated amplifier is electrically coupled to an input of the first low-pass filter, wherein an output of the first low-pass filter is electrically coupled to the microcomputer for logging the values of the shunt output of the cathodic protection rectifier, wherein an input of the second isolated amplifier is configured to electrically connect to the voltage output of the cathodic protection rectifier, wherein an output of the second isolated amplifier is electrically coupled to an input of the second low-pass filter, and wherein an output of the second low-pass filter is electrically coupled to a microcomputer for logging the values of the voltage output of the cathodic protection rectifier in Hu, as taught by Marson, in order to improve phase control of the power converter.

Regarding claim 9, Hu fails to disclose the first isolated amplifier is configured to electrically connect to the shunt output of the cathodic protection rectifier via a four-conductor sensor cable, and wherein the second isolated amplifier is configured to electrically connect to the voltage output of the cathodic protection rectifier via the four- conductor sensor cable.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first isolated amplifier is configured to electrically connect to the shunt output of the cathodic protection rectifier via a four-conductor sensor cable, and wherein the second isolated amplifier is configured to electrically connect to the voltage output of the cathodic protection rectifier via the four- conductor sensor cable in Hu, as taught by Marson, in order to improve phase control of the power converter.

Regarding claim 10, Hu fails to disclose the microcomputer is configured to receive control signals from a user computing device via a communications network, wherein the control signals initialize the microcomputer for controlling the conduction modulation of the TRIAC.
In the same field of endeavor, Marson teaches the microcomputer (38) is configured to receive control signals from a user computing device via a communications network (Daughter Board), wherein the control signals initialize the microcomputer (38) for controlling the conduction modulation of the TRIAC (Q8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the microcomputer is configured to receive 

Regarding claim 11, Hu fails to disclose a network driver and a network interface configured to communicatively couple the microcomputer to the communications network.
In the same field of endeavor, Marson teaches a network driver (MOSFET drive) and a network interface (Daughter Board) configured to communicatively couple the microcomputer (38) to the communications network (signal from 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a network driver and a network interface configured to communicatively couple the microcomputer to the communications network in Hu, as taught by Marson, in order to improve efficiency of the power converter.


Regarding claim 12, Hu fails to disclose the microcomputer is configured to serve a web page of a setup or calibration application to the user computing device via the network driver, the network interface, and the communications network.
In the same field of endeavor, Marson teaches the microcomputer (38) is configured to serve a web page of a setup or calibration application to the user 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the microcomputer is configured to serve a web page of a setup or calibration application to the user computing device via the network driver, the network interface, and the communications network in Hu, as taught by Marson, in order to improve phase control of the power converter.

Regarding claim 13, Hu discloses a method of controlling a cathodic protection rectifier (132)(Fig. 1), the method comprising: receiving alternating current (AC) electrical power (AC input) from an electric power supply; controlling a phase angle (601)(Fig. 6) of the AC electrical power supplied to the cathodic protection rectifier (132) by switching a solid-state semiconductor device (101) into and out of conduction in response to receiving the trigger signal (signal from 126) at a predetermined phase of the received AC electrical power (Fig. 4A); and providing the phase angle controlled AC electrical power via the switched semiconductor device (101) to an input of the cathodic protection rectifier (132), wherein said switching the semiconductor device (101) into and out of conduction causes at least one of a voltage output of the cathodic protection rectifier (132) and a current output of the cathodic protection rectifier to be variable continuously between zero  and a full-scale output thereof (Fig. 4A) based on the controlled phase angle of the AC electrical power (AC input).
Hu fails to disclose a cathodic protection rectifier having a plurality of winding taps for varying a rectified output thereof; receiving a trigger signal from a 
In the same field of endeavor, Marson teaches a cathodic protection rectifier (32)(Fig. 3) having a plurality of winding taps (see col. 1, lines 25-30) for varying a rectified output thereof; receiving a trigger signal (signal from 38) from a microcomputer, the microcomputer (38) configured to generate the trigger signal for controlling a phase angle (signal from 38) of the AC electrical power supplied to the cathodic protection rectifier (32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cathodic protection rectifier having a plurality of winding taps for varying a rectified output thereof; receiving a trigger signal from a microcomputer, the microcomputer configured to generate the trigger signal for controlling a phase angle of the AC electrical power supplied to the cathodic protection rectifier in Hu, as taught by Marson, in order to improve phase control of the power converter.

Regarding claim 14, Hu fails to disclose logging values of at least one of a shunt output of the cathodic protection rectifier and a voltage output of the cathodic protection rectifier in a memory device.
In the same field of endeavor, Marson teaches logging values of at least one of a shunt output of the cathodic protection rectifier (output of 32) and a voltage output of the cathodic protection rectifier in a memory device (38).


Regarding claim 15, Hu fails to disclose providing the logged values of the shunt output of the cathodic protection rectifier or the voltage output of the cathodic protection rectifier to a user computing device.
In the same field of endeavor, Marson teaches providing the logged values of the shunt output of the cathodic protection rectifier (output of 38) or the voltage output of the cathodic protection rectifier to a user computing device (Daughter Board)(Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the logged values of the shunt output of the cathodic protection rectifier or the voltage output of the cathodic protection rectifier to a user computing device in Hu, as taught by Marson, in order to improve phase control of the power converter.


Regarding claim 16, Hu fails to disclose receiving control signals from a user computing device, wherein the control signals initialize the microcomputer to perform the controlling.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use receiving control signals from a user computing device, wherein the control signals initialize the microcomputer to perform the controlling in Hu, as taught by Marson, in order to improve phase control of the power converter.

Regarding claim 17, Hu fails to disclose serving a web page of a setup or calibration application to a user computing device for initializing the microcomputer to perform the controlling.
In the same field of endeavor, Marson teaches serving a web page of a setup or calibration application to a user computing device (42)(Fig. 3) for initializing the microcomputer to perform the controlling (signal from 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use serving a web page of a setup or calibration application to a user computing device for initializing the microcomputer to perform the controlling in Hu, as taught by Marson, in order to improve efficiency of the power converter.


Regarding claim 18, Hu discloses detecting when a waveform of the received AC electrical power (AC input) crosses zero on a voltage axis (see Fig. 4A) based on a 

Regarding claim 19, Hu discloses receiving a pulse from a zero-crossing detector (701) upon detecting when the waveform of the received AC electrical power (AC input) crosses zero on the voltage axis (see Fig. 4A); and in response to the pulse, beginning a timing delay (906) before generating the trigger signal (signal from 101) to switch the semiconductor device into conduction (101).

Regarding claim 20, Hu disclose a system, comprising: the controller coupled between an AC 6 of 12 CORE/3513074.0203/168110116.1CRPO 6561.US electric power source (AC input) and the AC electric power input to the cathodic protection rectifier (132)(Fig. 1); a triode for alternating current (TRIAC) (101) electrically coupled to  the AC electric power input (AC input), the TRIAC configured to switch into and out of conduction in response to  the trigger signal (signal from 126) at a predetermined phase of AC electrical power received from the AC electric power source (AC input) to control a phase angle of the AC electrical power supplied to the cathodic protection rectifier (132) at the AC electric power input (AC input); and an electric power output electrically coupled to the TRIAC (101), the electric power output configured to electrically connect the TRIAC to  the AC electric power input (AC input) of the cathodic protection rectifier (132) and provide the phase angle (see Fig. 4B) controlled AC electrical power from the TRIAC (101) thereto, wherein the switching into and out of conduction by the TRIAC causes at least one of a voltage output of the cathodic 
Hu fails to disclose one or more user computing devices; a communications network; and at least one controller, the controller comprising: a microcomputer configured to generate a trigger signal for controlling a phase angle of alternating current (AC) electrical power supplied to a cathodic protection rectifier at an AC electric power input thereof and wherein the one or more user computing devices are communicatively coupled to the at least one controller via the communications network.
In the same field of endeavor, Marson teaches one or more user computing devices (38)(Fig. 3); a communications network (Daughter Board) and at least one controller, the controller comprising: a microcomputer (38) configured to generate a trigger signal for controlling a phase angle of alternating current (AC) electrical power (AC Entry) supplied to a cathodic protection rectifier (32) at an AC electric power input thereof and wherein the one or more user computing devices (42) are communicatively coupled to the at least one controller via the communications network (Daughter Board).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one or more user computing devices; a communications network; and at least one controller, the controller comprising: a microcomputer configured to generate a trigger signal for controlling a phase angle of alternating current (AC) electrical power supplied to a cathodic protection rectifier at an AC electric power input thereof and wherein the one or more user computing devices are communicatively coupled to the at least one controller via the communications .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262. The examiner can normally be reached M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LORENA D BRUNER/           Examiner, Art Unit 2839                                                                                                                                                                                             



	/THIENVU V TRAN/                                                                   Supervisory Patent Examiner, Art Unit 2839